Case: 17-12290   Date Filed: 03/06/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12290
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cr-20915-JEM-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

LEYSMILAN RODRIGUEZ,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (March 6, 2018)



Before WILLIAM PRYOR, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 17-12290    Date Filed: 03/06/2018   Page: 2 of 2


PER CURIAM:



      Leysmilan Rodriguez appeals his 78-month sentence, imposed at the low

end of the advisory guideline range, after pleading guilty to one count of

conspiracy to commit health care and wire fraud. The doctrine of invited error

precludes Rodriguez from arguing that he was not an organizer or leader of this

conspiracy: he agreed to recommend that the district court conclude he was an

organizer or leader of the criminal activity in question. For background, see

United States v. Love, 449 F.3d 1154 (11th Cir. 2006).

      AFFIRMED.




                                        2